                   Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 1 of 8




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21019273
Notice of Service of Process                                                                            Date Processed: 01/24/2020

Primary Contact:           Eric Manne
                           AIG Property Casualty
                           80 Pine St
                           Fl 13
                           New York, NY 10005-1734

Entity:                                       National Union Fire Insurance Company of Pittsburgh, Pa.
                                              Entity ID Number 0085137
Entity Served:                                National Union Fire Insurance Co. of Pittsburgh PA
Title of Action:                              Danice Pittman vs. National Union Fire Insurance Company of Pittsburgh, PA
Matter Name/ID:                               Danice Pittman vs. National Union Fire Insurance Company of Pittsburgh, PA
                                              (9963068)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 St. John the Baptist Parish District Court, LA
Case/Reference No:                            C-74936
Jurisdiction Served:                          Louisiana
Date Served on CSC:                           01/23/2020
Answer or Appearance Due:                     15 Days
Originally Served On:                         Secretary Of State
How Served:                                   Certified Mail
Sender Information:                           Robert R. Faucheux, Jr.
                                              985-651-2889

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                                                                                                  A
             Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 2 of 8
                                                 State of Louisiana
                                                 Secretary of State

                                                                                                Legal Services Section
                                                          01 /22/2020                 P.O. Box 94125, Baton Rouge, LA 70804-9125
                                                                                                      (225)922-0415




  NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH PA
  C/O CORPORATION SERVICE COMPANY
  501 LOUISIANA AVENUE
  BATON ROUGE, LA 70802-5921



  Suit No.: 74936
  40TH JUDICIAL DISTRICT COURT
  SAINT JOHN THE BAPTIST PARISH

  DANICE PITTMAN
  vs
  NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA



  Dear Sir/Madam:

  I am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
  this document, please return it to the above address with a letter of explanation. AII other questions regarding this
  document should be addressed to the attorney that filed this proceeding.




                                                                                  Yours very truly,

                                                                                  R. KYLE ARDOIN
                                                                                  Secretary of State




Served on: R. KYLE ARDOIN                                           Date: 01 /21 /2020
Served by: E CUMMINS                                                Title: DEPUTY SHERIFF



                                                                                                 No:1149058


TG
   Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 3 of 8



                                                                  D55529820
                                                                                  D55529820

                                       CITATION
DANICE PITTMAN                                    40TH JUDICIAL DISTRICT COURT
VS                                                PARISH OF ST.JOHN THE BAPTIST
                                                                                       SERVED OIOT
NATIONAL UNION FIRE INSURANCE                     STATE OF LOUISIANA                 R.KYLEA]IdDOIN
COMPANY OF PITTSBURGE, PA
DOCKET NUMBER: C-74936                                                                 JAN 2 12020
                                                                                  SECRETARY OF STATE
                                                                                 COMMERCIAL DIVISION

To:      NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA
         THROUGH LA SECRETARY OF STATE
         8585 ARCHIVES AVENUE
         BAT'ON ROUGE, LA     70809

Parish: EAST BATON ROUGE


You are hereby summoned to coniply with the demand contained in the Petition of which
a true and correct copy accompanies this citation, or inake an appearance either by,filing
an Answer or other pleading to said Petition, in the Fortieth Judicial District Court in and
for the Parish of St. John the Baptist, State of Louisiana, within fifteen (15) days after the
service hereof, under penalty of default.

This service was ordered by ROBERT R. FAUCHEUX, JR. and was issued by the
Clerk of Court on the JANUARY 6, 2020.

* Also attached are the following docuinents:
  PETITION FOR BREACH OF CO TRACT


                                                             Q~1/Yl            C~a
                                        ANDRENESE L.M. THO11dAS
                                        Deputy Clerk of Court for
                                        Eliana DeFrancesch, Clerk of Court


RECEIVED ON THE             DAY OF          , 20    AND ON THE                       DAY OF
             ,20          SERVED THE ABOVE NAMED PARTY AS FOLLOWS:

PERSONAL SERVICE ON THE PARTY HEREIN NAIVIED

 DOMICILIARY SERVICE ON THE PARTY HEREIN NAMED BY LEAVING THE SAME AT HIS
DOMICILE IN THE PARISH IN THE HANDS OF                             ,A
PERSON APPARENTLY OVER THE AGE OF SEVENTEEN YEARS, LIVING AND RESIDED IN
SAID DOMICILE AND WHOSE NAME AND OTHER FACTS CONNECTED WITH THIS SERVICE, I
LEARNED BY INTERROGATING THE SAID PERSON, SAID PARTY HEREIN BEING ABSENT
FROM HIS RESIDENCE AT THE TIME OF SAID SERVICE.

RETURNED: PARISH OF                                  THIS              DAY OF
                 , 20

SERVICE $                                I:1•/i
MILEAGE $                                              DEPUTY SHERIFF
TOTAL $

ORIGINAL - RETURN              COPY - SERVICE               COPY - CLERK
                Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 4 of 8




                                             4.9" JUDICIAL DISTRICT COURT

                                           PARISH OF ST. JOHN THE BAPTIST

                                                   'STATE OF LOUISIANA

           NUMBER:                 3(~                                                    DIVISION:

                                                       DANICE PITTMAN

                                                              YERSUS

                   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

           FILED:                                   DEPUTY CLERK:

Eliana DeFrallgesc.s~:~~~Qfk;~~Q~~k:ka::k:;:
Filed: Dec 30, 2019 2:04 PM
                                 III     PETITION FOIt BREACH OFCONTRACT
                                 133617142
           =k=k***:k:k=k=1-1-%k=k*ac**:k%l::k:k:k*:k=k***=k:Y-*:k-kk**-k*****:k k*******-k*=k** ***k>kk-k**-k*%k=k** *********


                   NO W INTO COURT, through undersigned counsel comes, Danice Pittman, for the purpose

         . of petitioning the court for a breach of contract by defendant, National Union Fire Insurance

           'Company of Pittsburgh, PA, who with all due respect for the court represents the following:

                                                                   I.

            -      That your petitioner, Danice Pittman, is a person of the fiill age of majority and resident and

           domiciliary of the Parish of St. John the Baptist, State of Louisiana, and the mother of the deceased,

           Damon L. Pittman.

                                                                   II.
                   That the defendant to this cause of action is National Union Fire Insurance Company of

           Pittsburgh, PA.

                   That the defendant, National Union Fire Insurance Company of Pittsburgh, PA, is a foreign

           insurance corporation authorized to do business in the State of Louisiana, and was doing business

           in the State of Louisiana, and they may be served through their agent for service, the Louisiana

           Secretaiy of State, 8585 Archives Avenue, Baton Rouge, Louisiana 70809.

                                                                  IIL

                   That defendant, National Union Fire Insurance Company of Pittsburgh, PA, provided a basic

           group life insurance policy for Damon Pittman, through liis employer, The Dow Chemical

           Company, under policy number PAI9900841 A in the amount of Five Hundred Thousand and NO/100

           ($500,000.00) Dollars.
      Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 5 of 8




                                                  IY.

         That petitioner, Dainon L. Pittman, died as a result of multiple blunt force injuries sustained

 in an automobile accident on May 30, 2017. The deceased, Damon L. Pittinan, designated petitioner,

 Danice Pittman, as the beneficiary on his insurance policy, therefore she is entitled to the death

 benefits due and owing on the life of her son, Damon L. Pittman.

                                                   V.

         Petitioner, Danice Pittman, contacted the insurance company advising them her son, Damon

  L. Pittman, had died in an automobile accident on May 30, 2017, and requested information on the

  Death Benefits due and owing on behalf of her son, Damon L Pittman.

                                                   vL

         Petitioner, Danice Pittman, received the Death Benefits Claim Packet from the defendant's

  third pai-ty and returned it to defendant along with the Proof of Loss Accidental Claim Form, which

, she signed on June 29, 2017, and supplemental documents, the death certificate and accident report..



         Defendant, National Union Fire Insurance Company of Pittsburgh, PA, through its claims

  office, AIG Claims, sent correspondence to petitioner, Danice Pittman, requesting the autopsy report

  of her son, Damon L. Pittman, which she provided to them.

                                                  vIIL

         On August 15, 2017 petitioner, Danice Pittman, received another copy of correspondence

  from AIG requesting copies of the coroner's report which was provided to defendant previously.

  Susan Wantland, Major Loss Examiner was sent a copy of the Autopsy Report by petitoiner, Danice

                                                   IX

          Petitioner, Danice Pittman, provided the defendant, National Union Fire Insurance Company

  of Pittsburghh, PA, with all documentation requested and they have still denied payment of the

  insurance policy on her deceased son, Damon Pittman.

                                                   VA

          Defendant, National Union Fire Insurance Company of Pittsburghh, PA, has failed to make

  payment of the group life insurance policy in the amount of Fifty Thousand and N01100 ($50,000.00)

  Dollars on Damon Pittman, to his rightfiil heir, Danice Pittman

                                                   XI.

          Your petitioner, Danice Pittman, is further entitled to attorney's fees for the enforcement of
          Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 6 of 8




     the contract by and between the.d'efendant and petitioners, and court cost for the bringing of this suit.



             Your petitioner, Danice Pittman avers amicable demand all to no avail.

             W IL E R E F O R E, petitioner, Danice Pittman, prays:

             a)      That after due proceedings had there be judgment in favor of petitioners, Danice

     Pittman, and against defendant, National Union Fire Inslrance Company of Pittsburghh, PA, in the

     sum of Fifty Thousand and NO/100 ($50,000.00), plus interest, with legal interest thereon until paid.

             b)      That the defendants be ordered to pay attorneys fees and pay all costs of these

     proceedings; and,

             c)      For any and all other general and equitable relief as deemed necessary and proper by

     this Honorable Court.
                                                    RespeetfLilly submitted,
,                                                   I:FI UC'1/EU_Y I1I IF FIRlI /
                                                                                 ~"           .,~                ,."' •~=.'~ : ~

                                                                                                  ,: •'     . ~~.    ~~.
                                                                                         ,
\ •                                                                           l~'       ,• f f•
                                                                                      , ~J                 Jr.
                                                                                                          J?'•- r,+•~~Y`~ ~~~

                                                                                                               .
                                                        J•                ~               ~ 1 l;pi~ ,+;. •':
                                                  ,.f                 `     ,,' ' f •~~ r ;r~' '..
                                                                          :                    ,         ,,..'
 •                                                              ,f•              I
                                                                                                 .~.,,..
                                            ~•~~ RolSertI'at 11eJi•.,- ar 95468     :f ~•;' .

                                                 Christophe`L:,I?~~i~~lieu~ - Bar # 36452
                                                 Lindsav--...I
                                                          1VI ~i.icl~eua - Bar # ~7115
                                                 P~}st``Ofi;ice.B'ox 1960
                                               f 197 Be~1e Terre Blvd. (70068)
                                             ~          LaPlace, LA 70069-1960
                                                        `helephone: (985) 651-2889 .




      PLEASE SERVE:

      Natioizal Uuion Fire Iiisurance Company of Pittsburglth, PA
      Tlrrougli Its Agent foa- Service
      Louisiana Secretary of State
      8585 Archives Avenue
      Baton Rouge, LA 70809
               Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 7 of 8



                                                           v




                                                      40"' JUMCIAL ims'nucii, couirr


                                                 PAIIIISH OFSTA00INT11W IIAI"FIS'I'


                                                          STATF () 91' D, () t I I S i /k N A


                                                                 DANKI' 1111"FMAN


                                                                      W"RSUS

                  N/vriONAL kJNION FORF INSURANCF, COMPANYOF POTTSBURCH, PA

        FI1L9+:11):                                       1IMPUT1'

                                                           il:            ill il,:!i ,I: ill lj::j: il:;Ii ili:14:1i ;1: ill ill ill:It I: ;Il .1i ;It ill I t ill ill ;J: ill t1t ill 'I: :I: :j: tli:14 lit   ilt ill ill ill lit
Eliana DWMAiedgeli IMi'lit bf Cdurt*:j:
Filed: Dec 30, 2019 2:04 PM

                                        I
                                                                  VERIFICA TION
                                        133617183
                                        il: ll:


        S TA TE 0F L0 LIISIIt NII

      - PARISH OFST JOIIN 711E BAPTIST

                   BEr
                     , ORE                tIlC                                     JM'SOM,111V C,1111C MICI ~111heUC&


                                                                   Danice llitfiitttii

        who, being by iiic I II-St C11,11y SW01-11, Cli(i CICI)OSC MICI Sa)1".

                              That slic is tile 1)1,llllti A, ill t[ic ab(ive matter,


                   2)         Thatslic has rc,1(1 tile Petition 1`61- Breach o(,Colltract,


                   3)         'I'liLit all ol, (lic alle,"Llhons Contained herein in the above Petition 1'()1- Breach ol'
                               Contract zii-c true and col'i'cct to the best ol' lict- knowledge and belief'.




                                                                        Mmice Pittittaii



        Sworn to Liiici Subscribed kelore N/le, Notiry
        PLINIC—thiS 14"' clay 0 ('J Li[IC, 2 19.




                         ,Oic CLI N.Jr,(Bar4/"546,X',
        Notary rublic. I/
          Y   rol-iIIIIIN51 o I I J's   r 1, 1 I'C.
Case 2:20-cv-00625-JTM-JCW Document 1-1 Filed 02/20/20 Page 8 of 8




                                                                                                                                             -- : ~-_-




                                                                                                                                         ~
                                                                                                                                         ,



                                                                                                                                         ,.
                                                                                                                                         ~                 -



                                                                                                                                         ~          •~ .
                                                                                                                ~
                                                                                                                A               ~


                                                                                                                ~               ®
                                                                                                               PLl          --
                                                                                                               E:3
                                                                                                                 ~
                                                                                                               A ~
                                                                                                               0 ®
                                                                                                               ~ ®                                         I

                                                                                                               ~ ®                                             ~

                                                                                                               Ir
                                                                                                               W ~® ;
                                                                                                               N           ®                          I
                                                                                                                                                            i
                                                                                                          f                                                 ~
                                                                                                          .                                   _..          ~




                                                                                                 a
                                                                        ~       ~~ ~~ •                               ~

                                                                    +
                                     ,                                          ~' ~~                            ~ •'



                                                                ~~          ~ ~~ ~~                             ~ ~ •~




                                                                                 ~           \Y~i•f :.                               ~
                                                                1                                                           +, •

                                                          •d                          i,.            F             ~ ;;
                                                                            ~                ~

                                          .
                                                            •
                                                                    t             ,.j
                                                                                     .
                                                                                            ~•
                                                                                            ,~
                                                                                                         d,,
                                                                                                                     , ,
                                                                                                                           .'   ''         ~
                                                                •                                                                    d ~ _e
                                                           7




                                                     ~          ~           ~ ~ Py,i~~i:`                                1 '`.~;',a,'•~a"
                                                     .~         ~j                                   ~         : f:: ~ _a~•~                               i

                                                  ~~ P ~~ ~~ ~ 6 ~~~' ,I~+ ,7 ~~i, '~eY                        •~
                                                                                                               ~•~
                                                                                                                 - {'a~~ ~                    ~            i




                                                                                                         z                                    ~

                                                                                                         •o          ,
                                                                                .•i                      •o ~                                 ~


                                                                                                                                                       ~
